Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3563 Page 1 of 43




  John A. Snow (3125)
  jsnow@parsonsbehle.com
  Alex B. Leeman (12578)
  aleeman@parsonsbehle.com
  PARSONS BEHLE & LATIMER
  201 S. Main Street, Ste. 1800
  Salt Lake City, UT 84111
  Telephone: 801.532.1234
  Attorneys for the Cullimore Defendants
  _____________________________________________________________________________

                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


   KAYLEE CONLIN,                                           DECLARATION OF KIRK A.
                                                           CULLIMORE IN SUPPORT OF
                        Plaintiff,                     DEFENDANTS LAW OFFICE OF KIRK
                                                        A. CULLIMORE, LLC AND KIRK A.
   vs.                                                     CULLIMORE’S MOTION FOR
                                                           SUMMARY JUDGMENT AND
   RU CLIFF, LLC, a limited liability company;            SUPPORTING MEMORANDUM
   RIZE HOMESOURCE, LLC, a limited
   liability company; JON NEVIASER, an                    Case No. 2:17-cv-01213-TC-DBP
   individual; LAW OFFICE OF KIRK A.
   CULLIMORE, LLC, a limited liability                    Judge Tena Campbell
   company; KIRK A. CULLIMORE, an                         Magistrate Judge Dustin B. Pead
   individual,

                       Defendants.


          Kirk A. Cullimore hereby declares and states under oath as follows:

          1.         I am over eighteen years of age, and have personal knowledge of the matters

  described in this declaration. If I were called to testify in this case, my testimony would be

  consistent with this declaration.




                                                   1
  4816-0849-8350v2
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3564 Page 2 of 43




          2.         I am a defendant in the above-captioned case. I am the managing member of the

  Law Office of Kirk A. Cullimore, LLC (the “Law Office”) located in Draper, Utah, which is also

  one of the defendants in this case.

          3.         I am a practicing attorney and have been since 1982.

          4.         I am the person responsible for the work product produced by the Law Office.

          5.         A substantial portion of the Law Office’s practice involves the legal representation

  and counsel of landlords in various matters, including the Fair Housing Act (the “Act”) and claims

  and disputes related to the Act.

          6.         In connection with this work, I have drafted or supervised the drafting of a suite of

  forms for use by clients of the Law Office in various contexts, including matters related to the Act.

          7.         These forms are made available to the Law Office’s clients via a secured website

  of the Law Firm.

          8.         The practice and policy of the Firm is that each time an attorney from the Law

  Office meets with a client for training, the attorney instructs and reminds the client to always use

  the updated forms on the Law Firm’s website, because the forms are frequently updated.

          9.         The forms at issue in this case include (1) the Affidavit and Request for Companion

  Animal” form, (2) the “Animal Identification Form,” and (3) the “Medical Request for Companion

  Animal” form (“Old Forms”). Copies of the Old Forms are attached as Exhibits 2, 3, and 4 to the

  accompanying Motion for Summary Judgment.

          10.        In April 2015, the Law Office created new forms to replace the original Old Forms

  as part of negotiations which resulted in several conciliation agreements with HUD (“New




                                                       2
  4816-0849-8350v2
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3565 Page 3 of 43




  Forms”). Copies of the New Forms are attached hereto as Exhibits A, B, and C. A copy of the

  Conciliation Agreements approving the forms is attached as Exhibit D.

          11.        The original Old Forms were removed from the secured website in October of 2014

  and the New Forms were published and posted in April of 2015.

          12.        The Law Office also sent out an e-mail and a newsletter to all of its clients,

  informing them about the New Forms and specifically directing them to use the New Forms.

          13.        The Law Office’s clients include Defendants RU Cliff, LLC (“RU Cliff”) and Rize

  Homesource, LLC (“Rize”); the emails and notices were sent to them.

          14.        Despite being instructed not to use the outdated and unapproved Old Forms, RU

  Cliff and Rize apparently provided those Old Forms to Kaylee Conlin (“Conlin”) in response to

  Conlin’s request for accommodation in November 2015.

          15.        Neither I nor the Law Office knew about Conlin’s request until after her request

  was granted.

          16.        Consequently, neither I nor the Law Office ever made any of the ultimate decisions

  regarding how to address Conlin’s request to keep Buckley, including whether to threaten eviction,

  whether to request that she fill out the outdated Old Forms, how long to give her to fill out the Old

  Forms, or whether to ultimately grant or deny her requests. All those decisions, and any similar

  such decisions, were made by RU Cliff and/or Rize.

          I declare under the penalty of perjury of the law of the State of Utah that the foregoing is

  true and correct.


  //




                                                     3
  4816-0849-8350v2
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3566 Page 4 of 43




          DATED this 6th day of December, 2019.


                                    /s/ Kirk A. Cullimore
                                    Signature added with permission received via e-mail

                                    Kirk A. Cullimore




                                              4
  4816-0849-8350v2
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3567 Page 5 of 43




                                 Exhibit A




                                       5
  4816-0849-8350v2
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3568 Page 6 of 43


    ***These Instructions are for instructional purposes only, and should not be
        given to a resident as part of the Assistance Animal request packet.


  Assistance Animal Forms Instructions
  Please read and review before use of these forms.
        1. Remember that neither HUD nor any state has “approved” the forms. Usage always has some
            risk. Also, every case is independent and should be reviewed on its merits and facts.
        2. These forms are for any Assistance Animal wherein the need for the animal is not readily
            apparent. Service animals where the need is apparent need not use this form but should still
            provide the information on the Animal Identification Form.
        3. You can require the information on the animal and ask that the Resident affirm their request
            for the Assistance Animal.
        4. Give them the Verification for Assistance Animal form as a guide for the health care
            professional. If the professional does not want to sign it and provides substantially the same
            information in another format, it must be accepted. Remember to review your policy on who
            can provide this information.
        5. If the Resident provides any documentation from a professional or other qualified person, it
            should be reviewed to make sure it provides sufficient information to confirm the status and
            nexus. If not, an attempt to get verification of the information needed directly from the
            person who signed the form should be first attempted.
        6. A HIPAA FORM IS NOT REQUIRED.             Many health care professionals will not discuss the
            patient without the HIPAA form. Verification does not require the HIPAA form. Explain to the
            health care professional that you are merely verifying the information that has already been
            provided. If you are unable to verify, you should inform the Resident of the problem to see if
            they can get the health care professional to provide the verification. Seek assistance from
            legal counsel and/or your regional manager in this circumstance.
        7. It is the intent of these forms to gather sufficient information and verify that information to
            determine if a reasonable accommodation should be granted or not.
        8. Failure to provide sufficient information may be grounds for denial. Sufficient information
            would include: a description of the animal, verification from someone that the Resident meets
            the definition of disabled and that there is a nexus between the disability and the need for the
            animal, and the other information contained on the Animal Identification Form.
        9. All communities should have animal rules. Persons who obtain an animal by reasonable
            accommodation generally must abide by those rules (excepting breed restrictions and size &
            weight restrictions). Those rules should be given to residents with animals.
        10. These forms should not be given out unless someone has filled out an application and is
            actually attempting to rent.
        11. Questions on Assistance Animals from prospective residents should be answered:
                   This Community fully complies with the Fair Housing laws as it applies to disabilities.
                   Persons who desire an accommodation must convey that request to management,
                   who will then attempt to obtain sufficient verified information to determine if the
                   request can be granted and how it can be accommodated. Since every situation is
                   different, each request is treated separately. It is impossible to give a blanket answer
                   on questions of accommodation. If a prospective tenant desires to apply, we will then
                   accept any request and make a full review to see if it can be accommodated.
        12. If you have any questions on a request, contact legal counsel.
        13. If you think someone is testing your community on reasonable accommodation, contact your
            regional manager/owner and contact legal counsel.




        © The Law Offices of Kirk A. Cullimore 4/2015 This form may not be reproduced without express written permission.
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3569 Page 7 of 43


                        Resident’s Request for Assistance Animal
          The undersigned does hereby request as assistance animal and does hereby attest and
  state as follows:

  1. Handicap Definition         I am aware of the requirements of the Fair Housing Act and its definitions
                                 which include:
                                 “Handicap” means, with respect to a person –
                                 (1) having a physical or mental impairment which substantially limits one or
                                 more of such person’s major life activities,
                                 (2) having a record of having such an impairment, or
                                 (3) being regarded as having such an impairment, but such term does not
                                 include current, illegal use of or addiction to a controlled substance.
  2. Qualification               Pursuant to the definition above, I do qualify as an individual with a
                                 disability.
  3. Impairment                  I represent that the requested assistance animal is necessary to provide
                                 assistance with my disability.

  The anticipated length of this disability is ____________________________________________.

  My primary care physician is Dr._____________________ whose telephone number is ______________.

  4. Request                      I do hereby request that I be able to reside with an assistance animal at the
                                  premises below. I certify that the statements herein are true as provided on
                                  the Animal Identification Form and the Medical Request for an Assistance
                                  Animal. I agree that the only animal I will keep for this purpose is listed
                                  therein and that I will abide by the rules and regulations of the community
                                  regarding animals. I understand that I will not have to pay additional costs
                                  or fees for the assistance animal but will be responsible for any damage
                                  caused. I request that my professional provide verification of the required
                                  information to my housing provider to assist in making this determination.

  Applicant’s Name ___________________________________


  Premises Address ___________________________________

                      ___________________________________



  Dated ________________________                                  ___________________________________
                                                                  Signature of Applicant




        © The Law Offices of Kirk A. Cullimore 4/2015 This form may not be reproduced without express written permission.
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3570 Page 8 of 43




                                 Exhibit B




                                       6
  4816-0849-8350v2
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3571 Page 9 of 43



                                      Animal Identification Form


  Type of animal __________________________                        Breed ____________________________


  Age _____________ Approximate Weight _____________                                   Color _________________


  Describe any special training or certifications _________________________________________


  ______________________________________________________________________________

  Has the animal ever been reported to authorities (police, animal control) for any incident or for
  any reason? _____________. If yes, please provide details.
  ______________________________________________________________________________

       Animals may not be in the common areas of the community unless on a leash or an
                          approved device based upon the animal’s certification.
                               Animals may be restricted from specific areas.
   The animal’s owners are responsible for cleaning up after the animal and for any damage
                                                 done by the animal.
         Animals may not disturb the peaceful and quiet enjoyment of the other tenants.
            The Community may have other regulations and rules relating to animals.
   I affirm that the animal is in compliance with all state and local laws concerning animals.
    I have read the rules and regulations concerning animals (both above and those policies of the
                                 community), and agree to their terms.




          ________________________________                                   _____________________
          Resident’s signature                                               Dated

  Please provide a photo of the animal.




         © The Law Offices of Kirk A. Cullimore 4/2015 This form may not be reproduced without express written permission.
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3572 Page 10 of 43




                                 Exhibit C




                                        7
   4816-0849-8350v2
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3573 Page 11 of 43


                               Verification for Assistance Animal
   Name of Person making Request ___________________________________________________

          A request has been made to allow an assistance animal to reside with the above named
          individual. Such request has been made pursuant to The Fair Housing Act. In order to
          qualify for an assistance animal exemption to the normal rules of the community, the
          person making the request must qualify as handicapped as defined, which is:

                                   “Handicap” means, with respect to a person –
                                   (1) having a physical or mental impairment which substantially
                                   limits one or more of such person’s major life activities,
                                   (2) having a record of having such an impairment, or
                                   (3) being regarded as having such an impairment, but such term
                                   does not include current, illegal use of or addiction to a controlled
                                   substance.

           Additionally, the assistance animal must assist the person in ameliorating the disability
                                    and/or the major life activities effected.

           Much like a prescription, this request is made because of the professional’s opinion that the
   assistance animal may be necessary to afford the disabled person an equal opportunity to use and
   enjoy the leased premises. With this request and upon approval, the management of the premises
   must allow the animal on the premises and is prohibited from charging pet rent or other fees
   normally charged to persons with pets. Assistance animals are not pets but animals that are
   determined by competent professionals to be an important and necessary part of treatment or
   assistance of a disability/handicap.

   Professional’s Name: _______________________________                      Telephone number: ________________

          I certify that I have sufficient information and have consulted with
   the person making this request in order to make this determination. I
   certify that the above named person is handicapped as defined above and
   that the animal described below is, in my professional opinion, necessary
   to afford an equal opportunity to use and enjoy the leased premises.


   Prescribed Animal’s Description ___________________________________________________


   Expiration Date of this Certification ____________________


   ___________________                                                       ______________________________
               Date                                                          Signature of Medical Provider,
                                                                             Health or Social Service Professional


         © The Law Offices of Kirk A. Cullimore 4/2015 This form may not be reproduced without express written permission.
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3574 Page 12 of 43




                                 Exhibit D




                                        8
   4816-0849-8350v2
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3575 Page 13 of 43




                                                                        CLF0055
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3576 Page 14 of 43




                                                                        CLF0056
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3577 Page 15 of 43




                                                                        CLF0057
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3578 Page 16 of 43




                                                                        CLF0058
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3579 Page 17 of 43




                                                                        CLF0059
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3580 Page 18 of 43




                                                                        CLF0060
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3581 Page 19 of 43




                                                                        CLF0061
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3582 Page 20 of 43




                                                                        CLF0062
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3583 Page 21 of 43




                                                                        CLF0063
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3584 Page 22 of 43




                                                                        CLF0077
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3585 Page 23 of 43




                                                                        CLF0078
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3586 Page 24 of 43




                                                                        CLF0079
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3587 Page 25 of 43




                                                                        CLF0080
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3588 Page 26 of 43




                                                                        CLF0081
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3589 Page 27 of 43




                                                                        CLF0082
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3590 Page 28 of 43




                                                                        CLF0083
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3591 Page 29 of 43




                                                                        CLF0084
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3592 Page 30 of 43




                                                                        CLF0085
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3593 Page 31 of 43




                                                                        CLF0064
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3594 Page 32 of 43




                                                                        CLF0065
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3595 Page 33 of 43




                                                                        CLF0066
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3596 Page 34 of 43




                                                                        CLF0067
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3597 Page 35 of 43




                                                                        CLF0068
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3598 Page 36 of 43




                                                                        CLF0069
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3599 Page 37 of 43




                                                                        CLF0070
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3600 Page 38 of 43




                                                                        CLF0071
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3601 Page 39 of 43




                                                                        CLF0072
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3602 Page 40 of 43




                                                                        CLF0073
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3603 Page 41 of 43




                                                                        CLF0074
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3604 Page 42 of 43




                                                                        CLF0075
Case 2:17-cv-01213-TC-DBP Document 134-9 Filed 12/06/19 PageID.3605 Page 43 of 43




                                                                        CLF0076
